Beasley, Judge,
concurring specially in part.
I concur generally and concur specially with respect to Division 4. Appellant complains that it was fundamentally unfair for the state not to disclose before trial, in response to her discovery motion, photographs taken of the police car1 by an officer of the Georgia State Patrol the day after the collision. The first problem with her enumeration of error is that it does not claim any error by the court. It can only be assumed that she means that the court erroneously denied her motion for new trial on this ground. The procedural posture shows that she is not entitled to any relief.
Defendant filed a twenty-four page “Motion for Information . . .” within two weeks after her arraignment on June 25, 1982. One of the items for which defendant moved the court to enter an order compelling the state to disclose and produce was “(3) Photographs of the vehicle in which the decedent was traveling at the time of the fatal collision.” This was under the heading “(D) Exculpatory Tangible Evidence.” At the same time, defendant filed a “Demand for Discovery of Defendant’s Statements and Scientific Reports” pursuant to Georgia Code §§ 27-1302 and 27-1303 and Demurrers to Indictment.
On January 4, 1983, the state responded to the Motion for Discovery, stating that it had no exculpatory material and that it declined “to furnish the Defendant with any material other than the list of witnesses, scientific reports, and Defendant’s statements.” It further offered to submit its file to an in camera inspection by the court at a time and place designated by the court.
On January 14, 1983, the court ruled on the merits of the demurrers, after noting that both parties had been requested to submit briefs and that only the state had complied. No mention was made of the discovery motion, and defendant took no further action with regard to it. She never communicated to the court that she was dissatisfied with the state’s response and she never asked that the motion be heard. According to her position, she anticipated that there were photographs, since she believed that photographing is a usual part of po*707lice investigation of this type case, but apparently she never sought them from the Georgia State Patrol. Nor does it appear that she took or arranged for taking photographs of the police vehicle or of the scene herself, although she did submit a number of photographs of her own car.
The case was called for trial on April 11, 1983, and lasted for five days. After the jury had been selected and dismissed for the night, the court asked if there were any motions to be heard, and defendant did not pursue the discovery motion. Nor did she do so when the court convened in the morning and again invited counsel to bring up anything they wished prior to the jury’s being brought in.
On the second day of the trial, the Georgia State Patrol officer who investigated the collision shortly after the incident testified, after having been qualified as an expert, with respect to his opinion as to how the collision occurred. In addition to his diagram and accident report, made from information obtained at the scene, the officer identified a photograph of the left front tire and wheel of the police vehicle. No objection was made. Defendant cross-examined the officer about it, and expressly stated that he had no objection when it was moved into evidence and published. When at the end of the day the court asked if there were any motions to dispose of, the defendant indicated there were none.
The next morning, the third day of trial, defendant asked the court to order the state to produce all of the state’s photographs, contending they were exculpatory, that a “Brady motion” had previously been filed but not complied with. The state took the same position it had in its response to the motion and then offered to, and did, hand the photographs to defendant’s counsel, who indicated he wanted to look at them. The court said the matter should have been taken care of the day before, after the jury left, rather than when the jury was back and would have to wait, and the trial proceeded with the cross-examination of the investigating officer.
Subsequently, the officer identified a number of additional photographs of the utility pole struck, the police car, defendant’s car, the highway, and the intersection, all taken by another officer the day after the collision. When they were offered in evidence, defendant’s counsel stated he had no objection to the photographs and, again a few minutes later, he reiterated that position. Consequently, the court “admitted (them) without objection.” In addition, the defendant did not have any objection in response to the court’s inquiry, when the state then sought to publish the photographs to the jury.
Thus, the facts are that, without ruling on whether they were exculpatory or not, the court simply directed the state to show the photographs to defendant as soon as the court was asked to rule. In addition, defendant expressly did not object when the photographs were *708tendered and admitted.
It is difficult to perceive how defendant contends the court erred, under these circumstances, when it denied defendant’s motion for new trial on this ground.
A court may grant a new trial when any material evidence is illegally admitted or over the objection of the movant. OCGA § 5-5-22. In the first place, the objection to not providing the photographs earlier, which defendant now says would exculpate her when coupled with her expert’s testimony, was waived by defendant’s inaction prior to the time she finally asked the court to see them, which request was promptly granted. Secondly, she expressly waived any objection based on earlier non-disclosure or non-production, by expressly agreeing to their admission in evidence. Eiberger v. West, 165 Ga. App. 559 (301 SE2d 914) (1983); Cooksey v. State, 149 Ga. App. 572 (254 SE2d 892) (1979). Thirdly, as has been so well pointed out in the majority opinion, the photographs were not exculpatory. They were not that sort of evidence which the state knows, or should know, tends to show that defendant is not culpable. As a matter of fact, the state showed they were inculpatory. It was only defendant’s later-acquired opinion evidence which was exculpatory. The photographs were merely evidence of physical condition, exculpatory only in the view of one person whose opinion was that they did not support the opinion of another person.
The failure of defendant to timely obtain the information upon which her expert would render an opinion contrary to that rendered by the state’s expert in this case cannot constitute a Brady violation.

 She does not complain here of the one photograph of her car.